Citation Nr: 1142085	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-34 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence was received in order to reopen a claim for service connection for a personality disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, wife


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1992 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Providence, Rhode Island.

The Veteran testified before the undersigned Acting Veterans Law Judge at a March 2011 hearing.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a personality disorder was previously denied in a rating decision that was dated in March 1995.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision.

2.  The evidence received since the March 1995 rating does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claim of service connection for a personality disorder.

3.  The evidence establishes that the Veteran does not have an acquired psychiatric disorder other than PTSD that is related to his service.


CONCLUSIONS OF LAW

1.  The RO's rating decision in March 1995 denying service connection for a personality disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  New and material evidence has not been received to reopen the claim of service connection for a personality disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  An acquired psychiatric disorder other than PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

In this case, the Veteran was sent a letter in February 2007 which explained VA's duty to assist the Veteran with obtaining evidence in support of his claims.  The letter also explained what the evidence needed to show in order to establish service connection for a claimed disability as well as explained how VA assigns ratings and effective dates for service connected disabilities.  The February 2007 letter also informed the Veteran that his claim for service connection for a personality disorder had been previously denied because a personality disorder itself is not a ratable entity.  He was informed of the new and material evidence standard for reopening his claim. 

In addition to its duty to provide various notices to claimants, VA also must make reasonable efforts to assist them with obtaining evidence necessary to substantiate their claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, the claims file contains evidence including service treatment records, VA treatment records, a December 1994 VA examination report, a transcript of the testimony given at the March 2011 hearing, and the written contentions of the Veteran.  There is no indication that additional relevant evidence exists which has not been requested or obtained. 

The Veteran was not afforded a VA examination with respect to his claim for service connection for his acquired psychiatric disorder other than PTSD.  In this regard, the Board notes that VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5107A(d).  An examination is considered necessary if the record contains competent evidence that (a) the Veteran has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the Veteran's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  In this case VA was not required to provide an examination with respect to this issue because the record does not contain any competent evidence that the Veteran's currently diagnosed depressive disorder, or any other acquired psychiatric disorder other than PTSD, may be associated with his service or with a service-connected disability.

For these reasons, the Board finds that the requirements of the VCAA were satisfied in this case.
 
 New and Material Evidence

In a March 1995 rating decision, the RO denied service connection for the Veteran's personality disorder because a personality disorder is not a ratable entity.  The evidence considered at that time included the Veteran's service treatment records and a December 1994 report of VA examination.  The Veteran did not timely file a notice of disagreement with this decision, which then became final.  The Board must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, evidence received since the March 1995 decision includes VA treatment records and written statements that were submitted by the Veteran.  VA treatment records reflect that the Veteran is diagnosed with a personality disorder.  In his written submissions, the Veteran contends that he was not diagnosed with a personality disorder until he was in service.

While this evidence is new, it does not relate to an unestablished fact necessary to substantiate the claim, since service connection for a personality disorder is precluded and cannot be substantiated.  Personality disorders are not diseases or injuries for VA disability compensation purposes.  38 C.F.R. § 4.9.

To the extent that the Veteran is claiming that his psychiatric diagnosis is different and/or acquired, that is addressed separately in this decision 

  Service connection

The Veteran contends he has an acquired psychiatric disorder, including major depressive disorder (MDD) that is related to his service.  To the extent that the Veteran claims that he has PTSD, that is addressed in the remand section of this decision.

Service connection may be granted for a disability resulting from disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, the Veteran's service treatment records reflect that he was diagnosed and treated in service for alcohol abuse and antisocial personality disorder.  At one time he was also diagnosed with a severe adjustment disorder with depressed mood.  He was found to be unsuitable for further military service by reason of his severe character disorder.  He was discharged in September 1994 due to his personality disorder.

In connection with his initial claim for service connection for a psychiatric disorder, the Veteran was afforded a VA examination in December 1994.  The Veteran related that he never really adjusted to the Marine Corps and found it unpleasant from the very beginning,  He apparently got fed up with being called names because he did not fit in. He was having some asthma attacks and felt unappreciated.  He began drinking excessively and eventually started thinking of suicide.  All of this sounded like it was an adjustment disorder or a manipulative act to get out of the service.  He currently had no symptoms whatsoever.  He reported that all of his symptoms went away after he got out of the Marine Corps.  Upon examination the examiner saw no evidence of schizophrenia, bipolar disorder, organic brain dysfunction, depression, or any other major psychiatric illness.  The Veteran's mental status was compatible with a currently unstressed personality disorder now that his primary goal of getting out of the military was realized.  The examiner diagnosed adjustment disorder with mixed emotional features in remission, by history, alcohol dependency by history in remission, and mixed personality disorder with anti-social, passive-aggressive, and dependant features by history.  The examiner noted that the Veteran presented as a "totally normal individual."  The examiner concluded that at the present time, the Veteran had absolutely no signs or suggestions of any serious psychiatric disorder.

There is no evidence of any post-service treatment for psychiatric problems until July 2006.  At that time, the Veteran reported job dissatisfaction to a social worker.  He denied any prior mental health treatment after service until that time.  At a July 2006 biopsychosocial assessment, the Veteran reported mood lability and overall depressive quality in the context of multiple stressors including work, family, and monetary difficulties. His symptoms were felt to be consistent with MDD, but his report of mood swings throughout the day and his family history of bipolar disorder raised the possibility of a mood spectrum disorder.  He was prescribed an antidepressant at that time.  A December 2006 note reflects that the Veteran reported being depressed for the last year.  He was admitted to the hospital on multiple occasions for suicidal ideation or suicidal gestures.  He reported that work was the source of additional stress in his life. 

In a written statement dated in February 2007, the Veteran claimed that he had difficulty holding a job or maintaining a relationship, got overwhelmed by every day stresses, and was experiencing worsening depression.  He attributed this to "not being able to tap into [him]self" while in the military.  He complained that the military was controlling and never helped him develop as a person.  He felt that the military "destroyed any true sense of who [he was]" and that this was responsible for his current problems.  

In February 2007, the Veteran related that he had psychiatric problems since the military.  He related that he was depressed by people in service picking on him and that he was treated for alcohol abuse and depression.  He became quite depressed again in 1999 when his attempts to find work as an actor were unsuccessful, but he did not seek any treatment at that time.  He sought treatment in June 2006 because he was feeling more depressed.  His wife got into a motor vehicle accident and after that time, he became more depressed due to financial stressors and his wife's condition.  He was diagnosed with MDD with psychotic features.  His depression again worsened after his wife threatened to leave him, which he reacted to with fleeting suicidal ideation.  

At his hearing in March 2011 the Veteran contended that he had psychiatric problems since service but "just lived with the pain."  

The evidence clearly shows that the Veteran's psychiatric problems (perhaps exclusive of PTSD) did not start until long after his service.  While the Veteran experienced isolated instances of suicidal thoughts and gestures in service, these were attributed at the time to a personality disorder and an adjustment disorder, the latter of which resolved after he left the military.  At a VA examination only a few months after his discharge from service, the Veteran denied any psychiatric symptoms and presented as being completely normal and without any serious mental disorders.  It was specifically noted that there was no evidence of depression at that time.  

While at his hearing, the Veteran contended that he had psychiatric problems since service.  This conflicts with what he told his treating clinicians.  When he first sought treatment after service in June 2006, approximately 12 years after his service, he dated his depression to only a year earlier and related it to problems with work, family, and finances.  Later, he told another clinician that he also experienced some depression in 1999, which was approximately 5 years after his service and was associated with a failed attempt to become an actor in New York City.  In light of this, the Veteran's contention that he experienced symptoms continuously since service is not credible.  Moreover, there is no evidence in any of the Veteran's treatment records that relate any current psychiatric disorder to the military's failure to help the Veteran develop as a person or because it prevented him from "tapping into himself."

There is no evidence of treatment for an acquired psychiatric disorder in service, other than an adjustment disorder which resolved within a few months of the Veteran's discharge.  There was no treatment for a psychiatric disorder until approximately 12 years after service, and there was no credible evidence of continuity of symptoms since service.  There is no basis to conclude that there is any potential relationship between the Veteran's MDD or any other disorder (exclusive of PTSD) and his service. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, service connection for an acquired psychiatric disorder other than PTSD is denied.





ORDER

The petition to reopen the claim of service connection for a personality disorder is denied. 

Service connection for an acquired psychiatric disorder other than PTSD is denied.


REMAND

The Veteran contends that he has PTSD due to his military service.  On his initial stressor statement dated in February 2007, the Veteran related only that he was teased in service and was treated as an outsider.  However, at his hearing, the Veteran contended that, in addition to experiencing verbal abuse, he was physically assaulted while in service.  He did not, however, provide any details about this experience.  Review of the Veteran's VA treatment records reflects that he told a VA health care provider that he was sexually assaulted while he was in the military.  The VA provider diagnosed the Veteran with PTSD premised, at least in part, upon that incident. 

There are special considerations for PTSD claims predicated on a personal assault. The pertinent regulation, 38 C.F.R. § 3.304(f)(4), provides that PTSD based on a personal assault in service permits evidence from sources other than the Veteran's service records which may corroborate his or her account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4) (2011).  The M21-1MR also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(4) (2011).

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(4) (2011).

In this case, the Veteran has not received proper notification of the requirements for a claim for entitlement to service connection for PTSD based on in-service personal assault.  In Gallegos v. Peake, 22 Vet. App. 329 (2008), the Court held that in cases of alleged sexual assault, VA must first inform the claimant that he may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his account of an in-service assault, and suggest potential sources for such evidence.  Then, VA must assist him in the submission of alternative sources of evidence, by providing additional time for him to submit such evidence after receipt of the personal-assault letter and, where appropriate, by obtaining evidence on his behalf.  The Court has emphasized that, in claims of service connection for PTSD based on in-service personal assault pursuant to 38 C.F.R. § 3.304(f), the VA has a heightened burden of VCAA notification.  Id.

Therefore, a remand is necessary in order to enable the Veteran to receive proper notification of the manner whereby he may attempt to substantiate his claim of an in-service physical or sexual assault. 

Additionally, VA treatment records suggest an association between the Veteran's claimed in-service sexual assault and his psychiatric disorder, then diagnosed as PTSD.  Therefore, if an in-service personal assault is verified, the Veteran should be afforded a VA examination to determine whether this caused the Veteran to develop PTSD. 

Given the other needed development in this case, more recent treatment records should be obtained as well.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all treatment that he received for his PTSD since July 2010.  All identified treatment records should be obtained.  VA treatment records should also be obtained.  If records are identified but cannot be obtained, this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  Send the Veteran a VCAA letter that complies with 38 C.F.R. § 3.304(f), as required for PTSD claims based on an alleged in-service personal assault.  In particular, the notice must advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the in-service stressor. Then allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

3.  If, and only if, an in-service stressor is verified, the Veteran should be afforded a VA examination to determine whether the incident or incidents in service caused the Veteran to develop PTSD.  The examiner should review the claims file in conjunction with the examination.  The examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran has PTSD as a result of the verified stressor.  The examiner should fully explain his or her conclusions in the report of examination.  If the examiner is unable to provide the requested opinion without resort to undue speculation, then he or she should explain why this is the case.

4.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
R.  FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


